Case 8:19-cv-01948-SDM-AEP Document 26 Filed 12/05/19 Page 1 of 2 PageID 111




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

   ASHER O. WALLI, individually, and on behalf of
   all others similarly situated

            Plaintiff,

        vs.                                          Case No. 8:19-cv-1948-T-23AEP

   HOMEJAB, LLC and JOSEPH JESUELE,

         Defendants.
   ________________________________________/

                           NOTICE OF PENDING SETTLEMENT

            Plaintiff, through undersigned counsel, hereby submits this Notice of Pending

   Settlement and states the parties have reached a settlement regarding this case and are

   presently drafting, finalizing, and executing the formal settlement documents. Upon full

   execution of the same, the parties will file the appropriate dismissal documents with the

   Court.



                                                      Respectfully submitted,


                                                      Shawn A. Heller, Esq.
                                                      Florida Bar No. 46346
                                                      shawn@sjlawcollective.com
                                                      Joshua A. Glickman, Esq.
                                                      Florida Bar No. 43994
                                                      josh@sjlawcollective.com

                                                      Social Justice Law Collective, PL
                                                      974 Howard Avenue
                                                      Dunedin FL 34698
                                                      Tel: (202) 709-5744




                                              1
Case 8:19-cv-01948-SDM-AEP Document 26 Filed 12/05/19 Page 2 of 2 PageID 112




                                                           Peter Bennett
                                                           Florida Bar No. 68219
                                                           peterbennettlaw@gmail.com
                                                           Richard Bennett
                                                           Florida Bar No.150627
                                                           richardbennett27@gmail.com

                                                           Bennett & Bennett
                                                           1200 Anastasia Ave., Ofc #360
                                                           Coral Gables, Florida 33134
                                                           Tel: (305) 444-5925

                                                           By: s/ Shawn A. Heller      .
                                                                 Shawn A. Heller
                                                                 Counsel for Plaintiff




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of

   the Court using the CM/ECF system, on this 5th day of December, 2019, which will send

   a notice of electronic filing to all attorneys of record.


                                                           By: s/ Shawn A. Heller      .
                                                                 Shawn A. Heller




                                                  2
